Appellant was convicted of the crime of being a persistent violator of chapter 125 of the Compiled Statutes, commonly known as the prohibition law of the state, and was sentenced to serve not less than one year nor more than two years in the Idaho Penitentiary. The appeal is from the judgment. *Page 717 
Appellant has assigned seven errors, but in his brief and oral argument he has discussed only two. The other assignments not being discussed by counsel nor supported by any citations of authority will not be discussed or considered by this court. (State v. Brockman, ante, p. 468, 228 P. 250.)
The first error relied upon by appellant in his brief and oral argument is the overruling of his demurrer to the information. This matter is not properly before us, for the reason that it has not been incorporated in a bill of exceptions as required by C. S., sec. 9008. (State v. Maguire,31 Idaho 24, 169 P. 175; State v. Crawford, 32 Idaho 165,179 P. 511; State v. Ricks, 34 Idaho 122, 201 P. 827; State v.Snook, 34 Idaho 403, 201 P. 494; State v. Moodie, 35 Idaho 574,207 P. 1073; State v. Cosler, ante, p. 519,228 P. 277.)
The other error upon which appellant relies is the insufficiency of the evidence to corroborate the testimony of the appellant's alleged accomplice, Fred J. Tuescher. Without reviewing the evidence in detail it is enough to say that the testimony of Tuescher is sufficiently corroborated by that of Mrs. Tuescher and Mrs. Freda Herschi to fully comply with the requirements of C. S., sec. 8957, which reads as follows:
"A conviction cannot be had on the testimony of an accomplice, unless he is corroborated by other evidence, which in itself, and without the aid of the testimony of the accomplice, tends to connect the defendant with the commission of the offense; and the corroboration is not sufficient, if it merely shows the commission of the offense, or the circumstances thereof." (State v. Gillum, ante, p. 457,228 P. 334.)
The judgment of the trial court is affirmed.
McCarthy, C.J., and Budge and Wm. E. Lee, JJ., concur. *Page 718